Citation Nr: 1730168	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 60 percent for bilateral hearing loss from August 3, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1969, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2012.  This case was previously before the Board in February 2013 and July 2013.

In February 2013, the Board found the Veteran was entitled to a rating of 60 percent for his hearing loss for the period from November 26, 2007, to May 21, 2008; a 30 percent rating from May 22, 2008, to August 2, 2009; and a 60 percent rating from August 3, 2009.  The Board also remanded the issues of entitlement to a rating in excess of 60 percent from August 3, 2009, and entitlement to a total rating based upon individual unemployability (TDIU) which was determined to be on appeal pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record reflects that TDIU was subsequently granted by a May 2013 rating decision, effective May 21, 2009.  Nothing in the documents available for the Board's review reflects the Veteran has expressed disagreement with the effective date thereof.  As such, this action appears to have resolved the claim.

In July 2013, the Board again remanded the issue of entitlement to a rating in excess of 60 percent for hearing loss from August 3, 2009, further development.  The case has now been returned for additional appellate consideration.

For the reasons stated below it must find that further development is still required in this case.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been accorded multiple VA examinations during the appeal, with the most recent being in January 2012.  However, in a June 2015 statement, his spouse reported that his hearing loss has continued to worsen; which indicates it has increased in severity since the most recent examination.  Other evidence of record intimates this disability may have increased in severity since the most recent VA examination.  For example, in a June 2015 statement, a Dr. M related he had treated the Veteran for several years, that he had been considered deaf for the last 5 years, and that even with hearing aids he cannot hear anything.

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997; see also VAOPGCPREC 11-95 (April 7, 1995).  Consequently, the Board concludes that a remand is required to accord the Veteran a new examination to evaluate the current severity of his service-connected hearing loss.  

The Board also notes that the case was previously remanded, in part, to obtain clarification as to whether private audiograms dated in November 2011 and May 2012 were in accord with the requirements of 38 C.F.R. § 4.85(a).  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  Similarly, a new private audiogram dated in August 2013 from a different facility was added to the record while this case was on remand, but it is not clear whether these results are in accord with the pertinent regulatory requirements either.  However, in a June 2015 reply to a request for such clarification, the Baton Rouge Clinic which conducted the November 2011 and May 2012 audiograms stated it was unable to release medical information without the Veteran's signed consent.  Although the Veteran was subsequently requested to provide such consent, he did not provide a written release for this facility.  No specific request for clarification appears to have been made to the facility which conducted the August 2013 audiogram.  However, as a remand is otherwise required in this case the Board finds further attempts should be made to obtain the necessary clarification to include provided the Veteran with an additional opportunity to provide the necessary release.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his hearing loss since August 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  The Veteran should be asked to provide a written release for medical information for the Baton Rouge Clinic and the Clinic of Ear, Nose and Throat Disease and Head and Neck Surgery regarding the audiograms conducted at these facilities.  If the Veteran provides such a written release, then these facilities should be requested to clarify his speech discrimination scores at the time of the testing as well as a statement as to whether this testing was based on the Maryland CNC test.  

3.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hearing loss symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected hearing loss.  The claims folder should be made available to the examiner for review before the examination.

The examination report should reflect consideration of the private audiograms in this case, to include those dated in November 2011, May 2012, and August 2013.  In pertinent part, the examiner should express an opinion as to the accuracy of the audiogram results in light of the examination findings and other evidence of record.

In addition to objective test results the examiner should fully describe the functional effects caused by the hearing disability in his or her final report and the impact of such on the Veteran's employability. The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  Then readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in September 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

